J-A28008-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CATHERINE RANDALL                            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ADELBERG RUDOW DORF & HENDLER,
LLC., DAVID APPLEFELD, ESQUIRE,
GEOFFREY WASHINGTON, ESQUIRE,
MARC NOREN, ESQUIRE, ANDREW
RADDING, ESQUIRE, CAROL COOPER,
ESQUIRE, WINSTON GRESOV, MARION
BESS PARMERTER, AND FREDERICK
GRESOV

                        Appellees                 No. 836 EDA 2015


                    Appeal from the Order January 7, 2015
             In the Court of Common Pleas of Delaware County
         Civil Division at No(s): October Term 2013, No. 13-10112


BEFORE: GANTMAN, P.J., PANELLA, J., and SHOGAN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:             FILED DECEMBER 10, 2015

     Appellant, Catherine Randall, appeals from the order entered in the

Delaware County Court of Common Pleas, which granted judgment on the

pleadings in favor of Appellees Winston Gresov and Marion Bess Parmerter.

On October 11, 2013, Appellant filed a complaint in Pennsylvania for

wrongful use of civil proceedings and abuse of process against Adelberg

Rudow Dorf & Hendler, LLC and the above-captioned attorneys (collectively,

“Law Firm Appellees”), Winston Gresov (Appellant’s ex-husband), Marion

Bess Parmerter (Winston Gresov’s domestic partner), and Frederick Gresov
J-A28008-15


(Appellant’s son). Appellant claimed, inter alia, Frederick Gresov had sued

her in Maryland in 2011, at the insistence of his father (Winston Gresov) and

Ms. Parmerter, for alleged mismanagement of his college tuition account, in

order to coerce Appellant into settling other outstanding child support

matters.    Appellant prevailed in the Maryland action.   In the Pennsylvania

action, Appellant sued Law Firm Appellees because they represented her son

in the Maryland action, as well as Winston Gresov and Ms. Parmerter, who

had compensated the firm for those services.      Appellant served all named

defendants except her son.1 Law Firm Appellees filed preliminary objections

on March 26, 2014, for lack of personal jurisdiction. Following discovery, the

court sustained Law Firm Appellees’ preliminary objections on December 8,

2014, and dismissed them from the case.            Winston Gresov and Ms.

Parmerter filed a motion for judgment on the pleadings on December 11,

2014.    The court granted the motion on January 7, 2015, which ended

Appellant’s case against those defendants. On February 2, 2015, Appellant

unilaterally filed a praecipe to discontinue her case against Frederick Gresov.

Appellant filed a notice of appeal on March 4, 2015. On March 17, 2015, the

court ordered a Pa.R.A.P. 1925(b) statement, which Appellant timely filed on

April 6, 2015. On April 7, 2015, Law Firm Appellees filed a motion to quash

____________________________________________


1
  Appellant subsequently filed a motion to make alternative service on
Frederick Gresov, per Pa.R.C.P. 430. The court granted Appellant’s motion,
but she did not attempt alternative service.



                                           -2-
J-A28008-15


the appeal as untimely (late), which they renewed before the merits panel.

       Generally, a notice of appeal shall be filed within 30 days after entry of

the final order from which the appeal is taken.      Pa.R.A.P. 903(a).    A final

order is one that disposes of all claims and parties, is expressly defined as

final by statute, or is entered as final per the trial court’s determination.

Pa.R.A.P. 341(b). Additionally, not every name in the caption of a complaint

is necessarily a “party” to the action; parties to the action are those named

in the record and who are served with process or enter an

appearance. Hill v. Ofalt, 85 A.3d 540, 546 n.5 (Pa.Super. 2014) (holding

third defendant named in complaint did not become “party to the action,”

where appellant failed to serve original process on that defendant and no

attorney entered appearance on that defendant’s behalf; order sustaining

preliminary objections and dismissing complaint against two remaining

defendants constituted final appealable order because it disposed of all

claims against only “parties to the action”). Instantly, Appellant admits she

failed to serve Frederick Gresov with the initial complaint or any subsequent

filings.   As well, no attorney has entered an appearance on Frederick

Gresov’s behalf. Thus, Appellant’s son was not a “party to the action.” See

id.

       The January 7, 2015 order granting judgment on the pleadings in

favor of Appellees Winston Gresov and Ms. Parmerter constituted the final

order in this case, as it disposed of all claims against the only remaining


                                      -3-
J-A28008-15


“parties to the action.” Id. Appellant did not appeal until March 4, 2015,

beyond 30 days of entry of the final order.      Accordingly, we dismiss this

appeal as untimely.2 See Pa.R.A.P. 903(a).

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2015




____________________________________________


2
   Law Firm Appellees’ motion to quash is based on the lateness and,
therefore, untimeliness of Appellant’s notice of appeal. Due to our
disposition, we deny the motion as moot.



                                           -4-